Citation Nr: 0509341	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  98-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for dysthymia.  

2.  Entitlement to an initial rating in excess of 30 percent 
for headaches.  

3.  Entitlement to an initial (compensable) rating for 
costochondritis.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from December 1993 to 
December 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case was briefly transferred to 
the Detroit, Michigan, RO, but was returned to St. Petersburg 
in 2000.  In December 2002, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  In October 2004, the RO assigned a 50 percent rating 
for service-connected dysthymia and a 30 percent rating for 
service-connected headaches.  The effective date for these 
awards was December 7, 1997, the day following the veteran's 
separation from service.  The noncompensable rating for 
costochondritis was confirmed and continued.  


FINDINGS OF FACT

1.  The veteran's dysthymia is manifested by occupational and 
social impairment with reduced reliability and productivity.  

2.  The veteran currently has frequent and chronic headaches 
for which he receives medical intervention.  They are not 
prostrating.  

3.  The veteran occasionally reports chest pain, but there is 
not evidence of muscle disability.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for dysthymia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.126, 4130 Diagnostic Code (DC) 9433 (2004).  

2.  The criteria for an initial rating in excess of 30 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.126, 4130 Diagnostic Code (DC) 8100 (2004).  

3.  The criteria for an initial compensable rating for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.20, 4.126, 4130 DC 5321 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of VCAA letters in July 2001 
and January 2004 and a statement of the case in May 2002, and 
supplemental statements of the case (SSOCs) in May 2002 and 
October 2004.  By means of these documents, the veteran was 
told of the requirements to establish increased ratings and 
of the reasons for the denial of his claims.  The VCAA 
letters advised him as to what evidence the RO had in its 
possession and what evidence was still needed.  Specifically, 
the veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In June 1998, this appeal ensued.  This was prior 
to the enactment of the VCAA in November 2000.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The SOC and SSOC in 2002 and the SSOC in 2004 clearly reflect 
that the veteran's claims were readjudicated based upon all 
the evidence of record with consideration of VCAA.  There is 
no indication that the disposition of his claims would not 
have been different had he received pre-AOJ adjudicatory 
notice pursuant to section 5103(a) and § 3.159(b).  
Accordingly, any such error is nonprejudicial.  See 38 U.S.C. 
§ 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records (SMRs) and VA and private treatment records.  There 
is no indication of any relevant records that the RO failed 
to obtain.  The veteran's various communications indicate 
that he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted as recently as July and 
August 2004.  Reports of these examinations are in the claims 
file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  



The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

As the veteran expressed disagreement with the initial 
evaluations assigned, Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Fenderson contemplated "staged 
ratings" for discrete intervals based on changes in levels of 
symptomatology.  

A.  Dysthymia

Inservice records reflect that the veteran was treated for 
depression associated with family issues.  Medications were 
prescribed.  Post service treatment records dated through 
2004 reflect that the veteran has received ongoing treatment 
for complaints of depression and other psychiatric 
symptomatology.  A brief summarization of these records 
includes a VA examination report from April 2000.  At that 
time, the veteran reported feeling frustrated, having low 
energy, sleep disturbance, and a grumpy attitude.  Mental 
status exam showed that he was somewhat angry and frustrated, 
apparently related to a difficult situation he was facing at 
the time.  Content of thought seemed to indicate problems of 
depression, relating to the frustration that had been on 
going for five years, first relating to the illness of his 
wife and then to problems dealing with the service, going to 
school full time and working full-time.  The assessment was 
dysthymia and adjustment disorder with depressed mood.  A 
Global Assessment of Functioning (GAF) score of 57 was 
assigned.  

VA records reflect that the veteran was hospitalized in June 
2001 due to post suicide gesture by overdose of medications.  
He complained of having increased stress due to medical bills 
from his wife who was on dialysis, recent legal problems due 
to child non-support, having his wages garnished.  He slept 
poorly, his appetite was decreased, and he was extremely 
angry and frustrated.  He was treated with a mood stabilizer 
and anti-depressant.  



At a personal hearing in December 2002, the veteran again 
described his psychiatric symptoms.  

When examined by VA in May 2003, the veteran had symptoms of 
depression, boredom, loneliness, confinement, frustration, 
anger, bereavement, poor sleep, poor appetite, and anxiety.  
Mental exam showed that his eyes were averted and at one 
point filled with tears.  He said that his mood was 
depressed, bored, lonely, and confined.  He was still 
grieving about his wife's death and struggling with his own 
desire to join her.  When questioned about hallucinations, he 
stated that when one has a pair of sunglasses on and looks up 
in the sky, one will see things.  Without the glasses, one 
did not.  He said that he heard sounds but not voices.  He 
admitted to homicidal ideation when he was angry, but denied 
plan or intent.  The diagnosis was dysthymic disorder, 
bereavement, and episodic alcohol abuse.  A GAF score of 53 
was noted.  

Another VA examination was conducted in August 2004.  At that 
time the veteran reported that his social functioning was 
grossly impaired.  He did not go out at all and had no close 
friends.  His 10-year-old daughter was his only 
socialization.  Upon mental status evaluation there was no 
impairment of thought processes or communication and no 
inappropriate behavior noted.  He was not psychotic.  He had 
considerable suicidal ideation after his wife died, but said 
that this had diminished, although h still had some fleeting 
thoughts at this time, with no plan or intent.  Hygiene was 
appropriate, and he was able to attend to his basic 
activities of daily living appropriately.  He was oriented to 
person, time, and place.  He indicated some diminished short-
term memory which was more likely related to his depression.  
His speech was fluent and relevant.  He denied having panic 
attacks.  He sleep was very poor, getting about 2/5 hours 
total with early awakening within an hour, with dreams of his 
spouse four or more times per week.  The diagnosis was 
dysthymia, and GAF score was 50.  

When seen by VA about a week later, the veteran reported that 
he felt stable on his medication.  He enjoyed spending the 
summer with his daughter and they had visited relatives.  He 
had recently graduated from college and was applying for 
jobs.  He was not psychotic, cooperative, exhibited good 
grooming, and was stable, with neutral mood and appropriate 
affect.  His GAF score was 65.  

38 C.F.R. § 4.130, DC 9433 provides for a noncompensable 
evaluation where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The next higher, or 50 percent, 
evaluation may be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher, or 70 percent, rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9433 (2004).

In addition, according to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2004).  Further, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2004).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

A review of the record reflects that a 30 percent rating was 
initially assigned to dysthymia in a rating action in 2000.  
This rating was effective from the date following separation 
from service.  As noted earlier, however, the RO, in October 
2004, increased this rating to 50 percent, also from the date 
following separation from service.  Thus, the question before 
the Board is whether an initial rating in excess of 50 
percent is warranted for dysthymia.  

Based on the evidence of record, the Board finds that the 
clinical records do not reveal a disability picture that 
warrants a rating in excess of 50 percent for dysthymia at 
any time in appeal process.  Clearly, the record reflects 
ongoing depression and psychiatric symptoms for which the 
veteran has received continuing treatment.  The record does 
reflect hospitalization in 2001 for psychiatric 
manifestations, but the record shows that his prescribed 
medications have improved his condition.  He is currently 
described as stable, and his suicidal ideations have 
diminished.  

Based on the evidence of record, the Board finds that the 
veteran has not met the criteria for a 70 percent rating 
under the new regulations.  Although there was evidence of 
occupational and social impairment as discussed above, and 
there was evidence of difficulty concentrating, impaired 
judgment, difficulty sleeping, and depression, the record 
does not indicate deficiencies in judgment, thinking or mood 
due to suicidal ideation, obsessional rituals which 
interfered with routine activities, illogical, obscure and 
irrelevant speech, and/or near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively to warrant a 70 percent rating 
under those criteria.  See 38 C.F.R. § 4.130, DC 9433 (2003).

It is noted that the veteran recently obtained a college 
degree and is looking for employment.  His GAF scores are 
compatible with the level of disability contemplated by the 
currently assigned 50 percent rating.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for a rating in excess of 50 percent for the 
veteran's psychiatric disorder

B.  Headaches

Service connection for headaches was established in 1998 and 
a 10 percent rating was assigned.  The 10 percent rating was 
essentially based on findings made at a VA examination in 
March 1998.  At that time, the veteran reported almost daily 
headaches with some associated nausea, vomiting, and blurred 
vision.  

Treatment records in the late 1990s show that the veteran 
continued to report headaches.  Medications were prescribed.  
A magnetic resonance imaging (MRI) of the brain was conducted 
in April 2001.  No significant intracranial abnormalities 
were seen.  He continued to be treated in the 2000-2003 for 
complaints of headaches.  He described his headaches at a 
December 2002 personal hearing.  He indicated that he often 
had to lie down when he had a headache to relieve the pain.  
His headaches occurred daily.  

When seen in May 2003 he reported headaches that occurred 
almost every day.  These headaches were usually a severity of 
4 on a scale of 1 to 10, but he sometimes had migraines about 
4 to 6 times per month with a severity of 9 on the scale.  He 
said that his headaches did not seem as bad lately with a new 
combination of medications.  They were usually relieved 
within 30 minutes.  The assessment was frequent tension 
headaches and migraine headaches.  

In January 2004 he reported daily headaches.  In April 2004 
he said that he was placed on Pamelor by an outside 
neurologist.  He was seen in the neurology clinic on July 29, 
2004.  At that time he complained of daily headaches 
decreased to a scale of a 2 on a scale of 1 to 10.  He was 
being treated with Indocin and Nortriptyline.  When examined 
the following day the veteran reported having headaches since 
1995.  He reported headaches about 203 times per week, 
usually lasting from 8 to 12 hours.  He described the 
headaches as pulsating and being in the front and back of the 
head.  He sometimes experienced associated nausea and 
vomiting.  When he had a headache he went to dark room 
because he became photosensitive.  The diagnosis was chronic 
headaches, likely to be migraine headache.  

A recent rating action in 2004 resulted in an increase to 30 
percent for headaches.  

Headaches are evaluated under 38 C.F.R. § 4.124, DC 8100 
(2004).  This diagnostic code provides for the assignment of 
a 50 percent rating with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  With characteristic prostrating attacks 
occurring on average once a month over the last several 
months, a 30 percent rating is warranted.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted, and with less frequent attacks a noncompensable 
rating is assigned. 

While it is clear that the veteran has significant residuals 
of his service-connected headaches, the Board agrees with the 
RO in finding that the 30 percent rating best describes his 
condition since separation from service.  This rating 
contemplates occasional frequent and prostrating attacks.  
The evidence simply does not show completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability from 1995 through the current time.  The Board 
also notes that there has been recent improvement in the 
veteran's condition.  

3.  Costochondritis

Service connection for costochondritis was established in 
June 1998.  A noncompensable rating was assigned, effective 
from the date following the veteran's separation from 
service.  This grant was based on service medical records 
which show that the veteran was treated for chest pain that 
was determined not to be cardiac in origin.  When examined in 
March 1998, he reported center chest pain, aggravated by 
exercise.  The pain was described as minor - 1 on a scale of 
1 to 10.  Palpation over the sternum or costochondral 
junction did not result in chest pain.  The diagnosis was 
atypical (noncardiac) chest pain of uncertain etiology.  

Subsequently dated treatment records essentially reflect 
treatment for other complaints, although the veteran 
occasionally reports a history of chest pain.  Chest X-ray in 
May 2001 was negative.  At the 2002 personal hearing, the 
veteran described his costochondritis as pressure on his 
chest.  It is noted that on recent treatment record in 2003 
the veteran denied chest pain.  

The veteran seeks an initial compensable rating for his 
costochondritis.  This disability is rated by analogy under 
Diagnostic Code 5321, for Muscle Group XXI, including the 
muscles of respiration (thoracic muscle group).  A slight 
disability warrants a zero percent evaluation, while a 10 
percent evaluation is in order for moderate disability, and a 
severe or moderately severe disability warrants a 20 percent 
evaluation.  38 C.F.R. §§ 4.20, 4.73, DC 5321 (2004).  For 
the reasons to be discussed below, a compensable rating is 
not warranted for this disability.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2004).  A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2004).  For muscle group 
injuries in different anatomical regions that do not act upon 
ankylosed joints, each muscle group injury shall be rated 
separately and the ratings combined under the provisions of 
38 C.F.R. § 4.25. 38 C.F.R. § 4.55(f) (2004).  A through- 
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2004).

As noted in the evidence portion of this decision, the 
veteran occasionally reports chest pain.  In 1998, the 
veteran indicated that this pain was slight as evidenced by 
the assignment of the numeral "1" on a scale of 1 to 10.  
Subsequently dated treatment records are essentially negative 
for treatment of, or complaint associated with chest pain, 
except by history.  Chest X-ray was negative, and, recently, 
the veteran denied chest pains.  Damage to the muscle of the 
torso is not indicated.  

As was noted above, a noncompensable rating is warranted 
under DC 5321 for slight impairment.  Based on the evidence 
of record, the veteran's sole complaints are of occasional 
chest pain.  However, no nerve damage, loss of muscle 
strength or function, scar formation, tissue loss, or any 
other impairment which would suggest a finding of moderate 
impairment, is indicated.  Therefore, the Board finds the 
preponderance of the evidence is against a compensable rating 
for the veteran's costochondritis.  

The Board has also considered other potentially analogous 
rating criteria for the evaluation of this service-connected 
disability; however, the medical evidence does not support 
the evaluation of the veteran's costochondritis under any 
other DC.  Because the veteran has no nerve damage or other 
neurological findings resulting from this condition, 
evaluation of this disability under the criteria for 
neurological damage is not warranted.  Likewise, evaluation 
under no other DC would result in a compensable rating for 
the veteran's costochondritis.

Factors Considered as to Each Claim

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which the veteran on appeal sought an increased evaluation.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Moreover, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claims of 
increased ratings for dysthymia, headaches, and 
costochondritis, and the claims are denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (199); Ortiz v. Principi, No. 01-7006 (Fed. Cir. 
December 17, 2001).  

Each issue addressed above is an initial rating case, on the 
granting of service connection, and thus the Board has 
considered whether "staged ratings" (i.e., difference 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  While there may have been day-to-day 
fluctuations in the veteran's conditions (dysthymia, 
headaches, and costochondritis, the evidence shows no 
distinct periods of time, since service connection became 
effective in December 7, 1997, during which his service-
connected conditions were more than as currently rated.  
Thus, higher staged ratings are not in order.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
dysthymia is denied.  

Entitlement to an initial rating in excess of 30 percent for 
headaches is denied.  

Entitlement to an initial (compensable) rating for 
costochondritis is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


